ON DENIAL OF REHEARING.
The bill in this case was filed by the City of Eustis against several different parties for the foreclosure of liens for taxes and assessments due the City on four adjoining lots. All the defendants are not shown to be interested in all the lots. One of the defendants is interested, as mortgagee, in two of the lots. Another is interested as lessee in possession of one of the lots, and so on. The Chancellor in his final decree failed to determine and adjudicate the amount of taxes, and assessments, and the proportion of costs, etc., due upon each of said lots, but decreed the sale of all the lots to enforce the payment of the total sum of $2,145.33, which was the aggregate of the amount found to be due the City for State and county taxes, certificates, costs and fees; for assessments for paving of streets adjoining the lots, and for attorney's fees for foreclosing said liens. If the decree is so modified as to adjudicate the amount of the lien or liens due on each of the lots separately, and the proportion of the costs and attorney's fees, the parties having interests in less than the whole number of lots would be in a position to redeem without paying the amount due on the other lot or lots in which they have no interest. The decree should be so modified, and when so modified, it will stand affirmed.
Reversed for modification of final decree.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment. *Page 742